DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-18 are pending and have been examined in this application. 
This communication is the first action on the merits.
Claims 1-18 are rejected herein.
Information Disclosure Statement
As of the date of this action, an information disclosure statements (IDS) have been filed on 03/04/2021, 4/28/2021 and on 02/04/2022 and reviewed by the Examiner.
Appropriate correction is required.
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	The recitation of claim 1 and 18 wherein “…an upper mounting point, which in use is connected to a rear side of the outboard engine”, the recitation of 
Claim 9 is indefinite because the recitation “…while boating e.g. in an upright position…” is making the scope unclear.
Claim 10 is indefinite because claim 10 appears to be reciting the step of using the bracket while it depends on the apparatus claim.
Dependent claims not cited are rejected based on their respective dependencies.
Appropriate correction/explanation is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 8-9 and 18 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Rice (U.S. Pat. No. 1733361).
	Regarding claim 1, Rice teaches an outboard mounting assembly for mounting an outboard engine arrangement to a transom of a boat, the outboard mounting assembly being configured to cooperate with an outboard engine arrangement provided with an electric motor having an output shaft for output propulsion, the outboard mounting assembly comprising:
a mounting bracket (Rice; B, B’), the mounting bracket comprising:
at least one upper arm (Rice; B) comprising an upper mounting point (Rice; point at 95), which, in use, is connected to a rearward side of the outboard engine arrangement behind a center of gravity of the outboard engine arrangement; and
at least one lower arm (Rice; B’) comprising a lower mounting point (Rice; point at 82), which, in use, is connected to a forward side of the outboard engine arrangement in front of the center of gravity.
Note: Since the outboard engine arrangement is not positively claimed. The Examiner has interpreted the terms “which, in use is connected to a rearward side of the outboard engine arrangement” as being functionally recited.
Regarding claim 2, Rice teaches a transom arrangement (Rice; A) comprising the outboard mounting assembly of claim 1 as noted above.
claim 3, Rice teaches the outboard engine arrangement further comprises an adapter plate (Rice; 92) for supporting the electric motor, and wherein the upper mounting point (Rice; point at 95) is connected to the adapter plate.
Regarding claim 4, Rice teaches the mounting assembly capable to be used with the outboard engine arrangement that further comprises a drive shaft (Rice; 56 or 46a) coupled to the output shaft (Rice; 14 or 57) of the electric motor and a shaft housing for accommodating the drive shaft, wherein the lower mounting point (Rice; point at 82), in use, is connected to the shaft housing.
Regarding claim 5, Rice teaches the outboard mounting assembly comprises an upper motor mount (Rice; 95 or 96 or 47) connecting the at least one upper arm at its upper mounting point to the outboard engine arrangement [at least via other parts], wherein the upper motor mount has a pressure surface (Rice; surface of 95 or 96 or 47) which, in use, contacts the upper mounting point of the at least one upper arm and is substantially vertical and parallel to a propulsion direction of the outboard engine arrangement.
Regarding claim 7, Rice teaches the outboard mounting assembly comprises a lower motor mount (Rice; E, 80a) connecting the at least one lower arm at its lower mounting point to the outboard engine arrangement, wherein the lower motor mount has a pressure surface (Rice; surface of E or 80a) which, in use, contacts the lower mounting point of the at least one lower arm and is substantially perpendicular to a propulsion direction of the outboard engine arrangement, the pressure surface enhancing steering stability the outboard engine arrangement is mounted on a boat and operated.
claim 8, Rice teaches the outboard mounting assembly further comprises a steering shaft housing (Rice; D) and a steering shaft (Rice; 56) rotatable within the steering shaft housing and around a steering axis (Rice; vertical axis of 56), wherein the mounting bracket is connected to the steering shaft.
Regarding claim 9, Rice teaches the outboard mounting assembly further comprises a tilt/trim unit comprising a tilt/trim shaft (Rice; 81) and a tilt/trim sleeve (Rice; 80) connected to the mounting bracket and being rotatable around the tilt/trim shaft and a tilt/trim axis (axis of 81), wherein the tilt/trim unit is configured to keep the outboard engine arrangement at a constant angle with the horizontal while boating, e.g. in an upright position.
Regarding claim 18, Rice teaches a transom arrangement, the transom arrangement comprising an outboard mounting assembly for mounting an outboard engine arrangement to a transom of a boat, the outboard mounting assembly being configured to cooperate with an outboard engine arrangement provided with an electric motor having an output shaft for output propulsion, the outboard mounting assembly comprising:
a mounting bracket (Rice; B, B’), the mounting bracket comprising:
at least one upper arm (Rice; B) comprising an upper mounting point (Rice; point at 95), which, in use, is connected to a rearward side of the outboard engine arrangement behind a center of gravity of the outboard engine arrangement; and
at least one lower arm (Rice; E) comprising a lower mounting point (Rice; point at 82), which, in use, is connected to a forward side of the outboard engine arrangement in front of the center of gravity.
Alternatively, claims 1, 6, 16 and 17 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Jasewski (U.S. Pat. No. 9963213 B1).
	Regarding claim 1, Jasewski teaches an outboard mounting assembly for mounting an outboard engine arrangement to a transom of a boat, the outboard mounting assembly being configured to cooperate with an outboard engine arrangement provided with an electric motor having an output shaft for output propulsion, the outboard mounting assembly comprising:
a mounting bracket (Jasewski; Fig. 1), the mounting bracket comprising:
at least one upper arm (Jasewski; 36a, 36b) comprising an upper mounting point (Jasewski; point at 56a), which, in use, is connected to a rearward side of the outboard engine arrangement behind a center of gravity of the outboard engine arrangement; and
at least one lower arm (Jasewski; 54a, 48b) comprising a lower mounting point (Jasewski; point at 60a), which, in use, is connected to a forward side of the outboard engine arrangement in front of the center of gravity.
Regarding claim 6, Jasewski teaches the upper motor mount comprises an elastic buffer (Jasewski; 68), between the outboard engine arrangement and the upper mounting point of the at least one upper arm, wherein the buffer is configured to dampen vibrations in a direction parallel to the pressure surface.
Regarding claim 16, Jasewski teaches the at least one upper arm (Jasewski; 36a, 36b) comprises a first upper arm (Jasewski; 36a) and a second upper arm (Jasewski; 36b), wherein the first and the second upper arms extend around the outboard engine arrangement on opposite sides.
claim 17, Jasewski teaches the at least one lower arm (Jasewski; 48a, 48b) comprises a first lower arm (Jasewski; 48a) and a second lower arm (Jasewski; 48b), wherein the first and the second lower arms are arranged on opposite sides of the outboard engine arrangement.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Rice (U.S. Pat. No. 1733361).
Regarding claims 10-12, Rice teaches the outboard mounting assembly is capable such that in operation, the tilt/trim sleeve is placed at a lower level than the upper mounting point of the at least one upper arm. However, Rice is silent to disclose specific difference between the height of the tilt/trim shaft and a height of the upper mounting point.
In re Rose, 105 USPQ 237 (CCPA 1955). Therefore, it would have been obvious to modify Rice as specified in claims 10-12.



	Allowable Subject Matter
Claims 13-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280. The examiner can normally be reached M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUHAMMAD. IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/           Primary Examiner, Art Unit 3631